DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Status
Claims 1, 6-7, 11-14, 16-17, and 49-50 are pending.
Claims 2-5, 8-10, 15, and 18-48 are cancelled based on the claim status identifiers.
Claims 16-17 are withdrawn as being directed to a non-elected invention.
Claims 1, 6-7, 11-14, and 49-50 have been examined.

Priority
This application claims benefit of 62/038,614 filed on 08/18/2014.



Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6, 11-14, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0030629 A1, previously 1/11/2021) in view of Valamehr et al. (PNAS. 2008; 105(38): 14459-14464, previously 1/11/2021) in view of Bhattacharya et al. (J. Phys. .
Claim 1 is drawn to a composition comprising a hydrogel of electrostatically-induced F- form albumin, wherein the F-form albumin retains drug-binding functionality of N-form albumin but the electrostatically-induced F-form albumin is not bound to a drug, wherein the hydrogel is at least 15 wt% electrostatically-induced F-form albumin, wherein the albumin in the hydrogel is not cross-linked, and wherein the hydrogel is at pH 5.0 or higher.
Sun et al. teach a self-assembling peptide-albumin hydrogel as scaffolding for tissue engineering or 3-dimensional cell culture [Abstract, 0019, claims 18-19]. Sun et al. teach the hydrogel is made by mixing a peptide solution at pH 3.6 with an N-form albumin solution (BSA or HAS) without cross-linking [0047-0048]. Sun et al. further teach the albumin used preferably from about 0.5% by weight to about 20% by weight [0027].
Sun et al. do not teach the hydrogel comprising F-form albumin. 

    PNG
    media_image1.png
    207
    653
    media_image1.png
    Greyscale
Valamehr et al. teach “Hydrophobic surfaces for enhanced differentiation of embryonic stem cell-derived embryoid bodies” (Title and Abstract). Valamehr et al. compare embryonic stem (ES) cells growing on ultra-low-attachment culture surface (LAC; p14460, col 1, last para) with an octadecanethiol (C18) hydrophobic surface plate (p14461, col 1, Role of Hydrophobicity in EB Formation) and demonstrate hydrophobic surfaces able to enhance differentiation of embryonic stem cells as follows (Fig 4B and 4C). Thus, one of ordinary skill would have been taught to create more hydrophobic surface in the albumin-containing hydrogel. Bhattacharya et al. is further recited to show one of ordinary skill in the art would use of low pH buffer at pH 3.0 
    PNG
    media_image2.png
    239
    616
    media_image2.png
    Greyscale
with increased hydrophobic surface leading to aggregation of F-form albumin gel without complete denature of albumin shown as follows (p4203, col 1, Fig 7). Sogami et al. is recited as evidence to show all 
    PNG
    media_image3.png
    321
    341
    media_image3.png
    Greyscale
albumin is inherently converted to F-form and its aggregated dimers at pH 3.02 as follows (p2516, Fig 2). Moreover, Sun et al. teach the amount of albumin used preferably from about 0.5% by weight to about 20% by weight in the hydrogel [0027]. Sun et al. further teach the hydrogel has an adjusted to pH from about 6 to about 8 for cell culture or tissue scaffold (reading on pH 5.0 or higher) [0026], satisfying the limitations of claim 1.

    PNG
    media_image4.png
    292
    324
    media_image4.png
    Greyscale
With respect to claim 6, Bhattacharya et al. in view of Sogami et al. suggest the electrostatically/low pH-induced F-form albumins at pH 3 retains the domains binding functionality for all-trans retinoic acid as the three functional domains I-III (p4196, Fig 1) are still maintained after neutralization of the F-form albumin to pH 5 shown above (p4203, Fig 7). MPEP 2113 (II) states “once a product appearing to be substantially identical is found and a prior art 
With respect to claim 11, the hydrogel comprising human or bovine albumin is biocompatible, reading on the limitation of non-toxic to humans according to the disclosure in the specification (p2, line 14-15).
With respect to claims 12-14, Sun et al. teach the cells become encapsulated within the hydrogel matrix [0032]. Bhattacharya et al. show one of ordinary skill in the art would use of low pH buffer (p4196, col 2, Sec 2.1-2.2) to create electrostatically-induced F-form albumin with increased hydrophobic surface leading to aggregation of F-form albumin gel without complete denature of albumin consistent with Sun’s Table 1 (p7, 0056).
With respect to claim 49, Sun et al. teach the albumin used preferably from about 0.5% by weight to about 20% by weight in the hydrogel [0027].
With respect to claim 50, Sun et al. teach the hydrogel has a pH from about 6 to about 8 [0026].
One of ordinary skill in the art would have been motivated to modify Sun’s N-form albumin with F-form albumin hydrogel as taught by Valamehr et al. in view of Bhattacharya et al. because (i) Valamehr et al. teach “Hydrophobic surfaces for enhanced differentiation of embryonic stem cell-derived embryoid bodies” (Title and Abstract; p14461, col 1, Role of Hydrophobicity in EB Formation), which motivate one of ordinary skill in the art to modify albumin to generate more hydrophobic surface to enhance stem cell growth and (ii) Bhattacharya et al. is recited to show one of ordinary skill in the art would use of low pH buffer at pH 3 (p4196, col 2, Sec 2.1-2.2) to create electrostatically-induced F-form albumin with increased hydrophobic surface leading to aggregation of F-form albumin gel without complete denature of albumin (p4203, col 1, Fig 7). Sogami et al. is recited as evidence to show all albumin is 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Applicant’s Arguments
In 3D cell culture (taught by Sun et al.), unlike 2D cell culture, a cell is not grown on a surface. Instead, it is grown within a culture medium (Remarks, p4, para 3-4).

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image5.png
    552
    903
    media_image5.png
    Greyscale
Applicant’s argument is not persuasive because applicant misinterprets Sun’s 3D cell culture. Applicant’s assertion of 3D cultured cells growing within a cell culture medium not on a surface is incorrect because Sun et al. teach MCF-7 cells growing in 3D hydrogel matrix [0060], and .

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Valamehr et al. in view of Bhattacharya et al., and in view of Sogami et al. as applied to claims 1, 6, 11-14, 49-50 and further in view of Finnis et al. (WO 2010/092135 A2, previously cited 3/10/2016).

Sun et al. in view of Valamehr et al. in view of Bhattacharya et al., and in view of Sogami et al. teach a composition comprising a hydrogel of at least 15% electrostatically-induced F-form human or bovine serum albumin as applied to claims 1, 6, 11-14, and 49-50 above.
Sun et al. in view of Valamehr et al. in view of Bhattacharya et al., and in view of Sogami et al. do not explicitly teach the albumin sequence as SEQ ID NO: 1 or SEQ ID NO: 2.
Finnis et al. show the bovine serum albumin comprising 607 amino acid residues (p30, Table 1, bovine P02769-l; Fig 2, Bov.pro) with 100%: homology to this instant SEQ ID NO: 1 and the human albumin (P02768) with 100% homology to this instant SEQ ID NO: 2 (Fig 2, Hum.pro). Thus, one of ordinary skill in the art would have been taught that human and bovine albumins are obvious variants of functionally equivalent proteins for therapeutic use, reading on SEQ ID Nos: 1-2 in claim 7.
One of ordinary skill in the art would have been taught to use SEQ ID NO: 1 or 2 for making a hydrogel because Sun et al. in view of Valamehr et al. and Bhattacharya et al. teach the use of bovine serum albumin or human serum albumin to make hydrogel [0047-0048], and Finnis et al. show the human albumin sequence suitable for therapeutic use is known in the art P02768 (Fig 2, Hum.pro) with 100% homology to this instant SEQ ID NO: 2 and further suggest bovine serum albumin comprising 607 amino acid residues is homologous and functionally equivalent to human albumin protein (p30, Table 1, bovine P02769-l; Fig 2, Bov.pro). The combination would have reasonable expectation of success because the references teach therapeutic use of both human serum albumin and bovine serum albumin.
.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-November-2021
/Soren Harward/Primary Examiner, Art Unit 1631